                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN

UNITED STATES OF AMERICA,                      Case No. 19-cr-20481

                    Plaintiff,                 Hon. Matthew F. Leitman
v.                                             United States District Judge

TAHIR ALI SYED,

                    Defendant.
_____________________________________________________________________________/

            ORDER GRANTING MOTION TO EXTEND
      DEFENDANT’S PERIOD OF HOSPITALIZATION (ECF No. 45)

      On February 10, 2020, this Court ordered, pursuant Title 18, United States

Code, Section 4242(a) and 4247(b) & (c), that the Attorney General hospitalize

defendant for examination to determine defendant’s mental capacity at the time of

the offense. (See Order, ECF No. 43.) The order provided that hospitalization shall

not exceed forty-five days without further order of the Court. (See id.)

      Defendant arrived at the Metropolitan Correctional Center in Chicago, Illinois

on February 25, 2020. The forty-five day hospitalization period ends on April 10,

2020. By letter dated February 28, 2020 the Correctional Center Warden requested

an additional 30 days to complete the evaluation.

      Title 18, United States Code, Section 4247(b) allows for an extension up to

thirty days upon a showing of good cause by the director of the facility that additional

time is necessary to observe and evaluate the defendant. The Court concludes that

the Warden’s letter provides good cause that additional time is necessary to complete
the testing necessary to develop a history, diagnosis and opinion regarding

Defendant’s mental capacity.

      Accordingly, IT IS ORDERED that pursuant to Title 18, United States Code,

Section 4241(d)(2), Defendant’s custodial hospitalization for treatment of his mental

health condition shall be extended until May 11, 2020. The United States Marshal’s

Service shall promptly and expeditiously transfer Defendant back to the Eastern

District of Michigan within 10 days of receipt of notice that the examination is

complete but no later than May 21, 2020.

      The Status Conference currently scheduled for May 14, 2020 is adjourned

until further order of the Court.

      IT IS FURTHER ORDERED that the time period beginning from the filing

date of this order up to and including the date of the status conference, is excluded

under the Speedy Trial Act pursuant to the terms of 18 U.S.C. § § 3161(h)(1)(A).

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE
Dated: March 16, 2020

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on March 16, 2020, by electronic means and/or
ordinary mail.

                                       s/Holly A. Monda
                                       Case Manager
                                       (810) 341-9764
